DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the term “substantially no alumina or silica” in claim  56 is a relative term which renders the claim indefinite. The term “substantially no alumina or silica”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26, 28 and  31, 34, 36-46, 50-51, 53-56 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dogterom (US2007/0123594)  in view of Maury  (US 2013/0324623). 
Dogterom teaches a process for preparing tiania-supported catalyst, wherein the  tiania support is shaped by any suitable process such as spray drying, pelletizing, extrusion to form granulate or powder ([0010]) and comprising 70 to 100% by weight of crystalline titania ([0011]).  Dogterom also discloses preparing a Fischer-Tropsch catalyst  ([0015]-[0017]) after calcining the shaped catalyst carrier particles, wherein cobalt is catalytically active metal ([0018]) and such catalytically active metal  can be  deposited onto calcined shaped titania support via impregnation ([0021]).   Dogterom also discloses catalyst can be prepared via mixing calcined shaped  brookite particles (titania)  and a source of catalytically active metal and optionally metal promoters, kneading the mixture and extruding the mixture to obtain a shaped catalyst precursor, then typically drying and calcinations steps ([0021]-[0025], example 3, claim 24-25). 
Regarding claim 26,  Dogterom  does not expressly teach impregnating  titania support with a cobalt containing compound. 

It would have been obvious for one of ordinary skill in the art to adopt such cobalt impregnating, drying and calcining steps as shown by Maury to modify the support material producing process  of Dogterom because by doing so can help better control mean size of the crystallite of cobalt element,  limit attack of Fischer-Trospsch synthesis reaction medium (water, acids) attack to the catalyst  etc. as suggested by Maury ([0012], [0050]). 
Since Dogterom already teaches such catalyst support after drying, calcining can be shaped for desired shape thus providing mechanically stronger shaped catalyst support ([0010]), then impregnating the shaped, calcined  support with cobalt material, then the impregnated mixture kneaded together, extruded to desired shape, dried and calcined ([0021], [0023]-[0025], example 3).  Hence, Dogterom in view of Maury teaches impregnating titania powder or granulate with cobalt-containing compound, calcining the cobalt impregnated  titania support power or granulate and extruding the calcined cobalt impregnated titania support or granulate,  impregnating the calcined product with cobalt containing compound as that of instantly claimed. 
Regarding claim 28,  Dogterom already teaches calcining the shaped catalyst carrier powder or granulates ([0010], [0017]), impregnating such calcined catalyst carrier with a cobalt compound and extruding to from an extrudate  ([0021]-[0023], [0027], claim 24). 

Regarding claim 34,  Dogterom already teaches calcining the extrudate ([0021], [0027], [0034], example 3). 
Regarding claim 36,  Dogterom further discloses calcining carried out at a temperature of 400-700 °C ([0034]). 
Regarding claim 37,  Dogterom further teaches the catalyst mixture comprising up to 40% by weight of Co relative to the total amount of catalyst, preferably 10-30% by weight ([0031], [0047], [0049], table 1-2).  Maury further discloses  that the impregnation, drying and calcination stages for the stabilised oxide support, preferably in that order, is performed twice, the first stage for impregnation of the oxide support which is possibly stabilised permits the deposit of 2 to 15% by weight and preferably 5 to 10% by weight of cobalt, with respect to the total mass of the final catalyst; while the second stage for impregnation of the oxide support which is stabilised permits the 
It would have been obvious for one of ordinary skill in the art to adopt first stage of impregnation of the oxide support with such cobalt content and a second stage impregnation of such cobalt content onto cobalt stabilized titania support as shown by Maury to respectively modify the titania support producing step and catalytic metal impregnation step of Dogterom  because by doing so can  help obtaining a desired cobalt stabilized titania support and help obtaining a desired cobalt containing catalyst having improved performance as suggested by Maury ([0012], [0050, example  3-4).  
Regarding claim 38, Dogterom teaches using mulling to mix cobalt compound and titania support material together before extrusion ([0021], [0025], [0045]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known mulling before extrusion to mix titania material and cobalt compound thus help obtain a desired mixture of cobalt compound and support material before extrusion  process as suggested by Dogterom.  Furthermore, adopting such well-known mulling process to obtain a desired mixture will have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding 39,  Dogterom further teaches pelletizing, (wheel) pressing, extruding or otherwise forcing to obtain a granular or powdered catalyst or catalyst precursor  
Regarding  40,  Dogterom further teaches forming catalyst carrier having  size between 5 and 500 micron, preferably between 10 and 200 micron ([0010]), wherein such size overlapping with that of instantly claimed size range thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Regarding  41,  Dogterom further teaches the catalyst carrier comprises another refractory oxide, such as silica, alumina, zirconia, or combination thereof ([0016]). 
Regarding 42-44, Dogterom also teaches binders can be included into the shaped catalyst carrier material ([0016]),  extrusion aid, peptizing agent can be included in the catalyst mixture during impregnation ([0026], [0027]), and a promoter being selected from Mn, Zr, Rh, Pt can be included during the impregnation  ([0020], [0031], [0033], [0034]). 
Regarding claim 45, Dogterom also teaches cobalt containing compound can be cobalt nitrate ([0032]). 
Regarding claim 46,  Dogterom teaches activating (i.e. reducing) the cobalt containing catalyst to obtain a reduced Fischer-Tropsch synthesis catalyst ([0035], [0036]). 
Regarding claim 50-51 and 53-54, Dogterom and Maury already teaches such limitations as discussed above. 
Regarding claim 55, Dogterom teaches titania support comprising 70 to 100% by weight of crystalline titania (table 2, [0016]) and the support only has titania (example 3, claim 3, 6, 24, 26-27), hence 100% of titania in the support is envisioned. 


Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
 In response to applicant’s arguments about Maury not apply to titania supports but only to an alumina-silica supports ([0048], [0050]),  it is noted that non-preferred and alternative embodiments constitute prior art MPEP 2123, and a reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  Firstly, Maury expressly teaches oxide support can be selected from simple oxide and preferably from alumina (Al2O3), silica (SiO2), titanium oxide (TiO2), ceric oxide (CeO2) and zirconia (ZrO2) and cobalt can be used to stabilize such oxide support including titania support ([0035], [0041], [0050]).  It is true that Maury discloses the very preferably oxide support is silica-alumina ([0035]), but such teachings do not limit titania support can be stabilized via forming a spinel with impregnated metal as applicant alleged.  Secondly, instantly claimed titania support only a support comprising titania based on broadest and reasonable interpretation.   It is also noted that instant disclosure expressly describes titania as support only one choice from a list of metal oxide support, which includes silica, alumina, titania, ceria etc. (See published application US 20190046960 para. [0059]).  

The examiner acknowledge applicant’s address about the Maury’s drying step (after impregnating) leading to improved cobalt crystallite size, it is noted that Maury already teaches the stabilizing (impregnating the titania oxide support, then drying and calcining) leading to stronger interaction between active metal and support ([0050]).  
In response to applicant’s arguments about combining Dogterom and Maury because Dogterom not requiring the use of dopant for the titania support but Maury stabilizing of support requires doping into the support, Maury does not require any dopant or doping into the support as applicant alleged.  Rather,  Maury discloses using metal impregnating the oxide (e.g. titania) support, then drying and calcining to form a stabilized oxide support which has a strong interaction between the support and cobalt  and small crystallites size  thus providing a high active and selective catalyst in Fischer-Tropsch synthesis ([0013],[0015],  [0051]).  Since both these references are directed to  cobalt impregnated titania catalyst,  with Maury disclosed specific cobalt impregnation, drying having associated advantage/benefits,  therefore one of ordinary skill in the art  would have been motivated to combine these references and make the modification because they are drawn to same technical fields, constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about (cobalt impregnated titania catalyst) (see §MPEP 2141.01(a)).
In response to applicant’s arguments about present inventors found that impregnation both before and after extrusion allows high cobalt loading while preventing structural degradation,  first of all,  the examiner would like to remind the applicant that  evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (See MPEP § 716.02(d) - § 716.02(e)).   
In response to applicant’s arguments about instant table 1 and Fig. 7 and 11 showing improved results,    instant application disclosed examples using cobalt impregnating titania, extruding the impregnated titania, then calcining,  impregnating the calcined cobalt impregnated cobalt,  then extruding and calcining forming the catalyst  (see instant publication US2019/0046960A1 para. [0098]-[0104], table 1-6, Fig. 1-3), which means instant examples only showing intermediate extruding and then calcining in between impregnations.   But instant claims have a much broader scope as compared to such argued intermediate extruding/calcining (in either order), for example  claim 26 recites “ b) calcining the impregnated support powder or granulate and extruding the calcined impregnated support powder or granulate to form an extrudate; or extruding the impregnated support powder or granulate to form an extrudate and calcining the extrudate”.   Furthermore, instant examples showing 20% or 30% cobalt loading amount onto titania support, but  instant claims do not limit such amount of .

Conclusion
Pertinent art of interests are cited onto PTO-892 form, for example,  Van Berge to US2003/0139286 discloses a process of preparing a cobalt catalyst precursor, wherein the cobalt catalyst precursor may be obtained by a 2-step slurry phase impregnation, drying and calcination process: in a first step, impregnating the carbon coated catalyst support with the cobalt salt, partially drying the impregnated support, and calcining the partially dried support, to obtain a calcined material, and thereafter, in a second step, impregnating the calcined material with the cobalt salt, partially drying the impregnated material, and calcining the partially dried material, to obtain the catalyst precursor (para. [0020], claims). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JUN LI/           Primary Examiner, Art Unit 1759